Citation Nr: 1416222	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include shortening of the right leg.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in June 2013.  A transcript of the hearing has been associated with the Veteran's claims file. 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection and for entitlement to non-service-connected pension benefits.  

At the outset, the Board notes that the record contains evidence that the Veteran has been awarded disability benefits from the Social Security Administration (SSA); however, no medical records related to the grant of benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the Board notes that the Veteran reported at his June 2013 hearing before the undersigned Veteran Law Judge that he injured his neck during service while playing football and was hospitalized for a period of time at the hospital on base at Fort Campbell, Kentucky.  This contention was corroborated by a statement submitted by the Veteran's wife in September 2010, who indicated that she visited the Veteran while he was in the hospital in 1966.  However, it does not appear that attempts have been made to obtain the hospital records from the Fort Campbell hospital.  Thus, on remand the agency of original jurisdiction (AOJ) must attempt to locate any inpatient or hospitalization records from the Fort Campbell hospital concerning the Veteran's treatment for a neck injury at that facility in 1966.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, at 1096; 38 U.S.C.A. § 1153 (West 2002).

Regarding diagnosis of the Veteran's claimed disorders, the Board notes that service treatment records show that he was treated while on active duty for a complaint of a short right leg due to a "bad hip" and an old fracture of the patella.  Orthopedic evaluation in June 1968 found the Veteran to have a pelvic tilt and asymmetry of the buttock crease, but x-rays of the pelvis, hips, and right knee were "intrinsically negative."  The conclusion was that the Veteran's pelvic tilt indicated that his right leg was shorter than his left.  Service treatment records are silent as to any complaints of or treatment for a neck or low back disorder and at his separation report of medical history, conducted in April 1969, the Veteran was found to have a normal spine, musculoskeletal system, and lower extremities bilaterally.  On his separation report of medical history, the Veteran responded "No" when asked if he experienced swollen or painful joints, leg cramps, back trouble of any kind, or any other bone, joint, or other deformity.  Post-service records include records of VA and private treatment the Veteran has received since he left service.  Private records document that the Veteran has received ongoing chiropractic treatment since 2006, at which time he was seen for complaints of low back and right leg pain.  He underwent private MRI study of the lumbar spine in May 2006 and again in May 2010; both studies revealed degenerative scoliosis, spondylolisthesis, spinal stenosis, and degenerative disc disease of the lumbar spine.  VA treatment records reflect treatment for complaints of low back pain in July 2009, at which time he reported having injured his back at work in 2006.  His VA treatment providers conducted MRI study in August 2009, at which time he was found to have degenerative changes of the lumbar spine with stenosis.

The Veteran underwent VA examination concerning his claimed low back and right leg disorders in May 2010.  At that time, he reported that he was working part-time and had injured his back while lifting a heavy item at work in 2006.  He stated that since the injury, he was experiencing low back pain radiating into his right leg.  He denied any history of trauma or injury other than the injury he sustained in 2006.  Physical examination revealed that the Veteran's right leg was 1 centimeter shorter than his left leg.  X-rays of the pelvis showed no fracture or dislocation, although degenerative changes were noted in the lumbar spine.  MRI study similarly revealed degenerative changes and stenosis of the lumbar spine.  The examiner opined that the Veteran's current low back and right leg disorders are not likely related to service, pointing out the negative in-service x-ray and concluding that such a finding "would negate any anatomical or pathological process."  The examiner further noted that there was no continuity of complaints of either back or right leg symptomatology prior to the 2006 work injury and stated that the right leg shortening was likely congenital, with no evidence of any "physical insult."

In addition, the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing in June 2013.  At that time, the Veteran reported that he was a boxer while in service and that he sustained many blows to the head and neck.  He also reported that while playing football in service he was knocked into a goalpost, sustaining a neck injury that required hospitalization and the use of traction and a neck brace for approximately two weeks.  He also reported that he was no longer working and that his only income was his and his wife's SSA benefits.

As relates to the Veteran's claimed right leg disorder, as noted above, the evidence currently of record suggests that the Veteran's shortening of the right leg pre-existed service.  However, there is no entrance medical examination of record.  Further, as noted above, the Veteran testified at his June 2013 hearing that he did not have any injuries to his right leg or other problems with the leg prior to service.  Thus, the question must be answered as to whether the Veteran's shortening of the right leg, or any other right leg disorder, clearly and unmistakably existed prior to service and was not worsened thereby.  In that connection, the Board notes that the service treatment records reflect only that the Veteran had a tilted pelvis that indicated a shorter right leg and that he reported that he had a "bad hip" and had earlier fractured his patella.  The Board acknowledges that the May 2010 VA examiner found the Veteran's shortening of the right leg to have existed prior to his entry into service.  However, the Board notes first that the evidence did not specifically address whether there was clear and unmistakable evidence that any right leg disorder pre-existed service and, if so, whether there was clear and unmistakable evidence that any such disability was not aggravated beyond its normal progression during the Veteran's period of active duty.

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that a right leg disorder, to include shortening of the right leg, existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, the Veteran has contended that he has a current right leg disorder that began in service and has continued to the present.  The evidence clearly documents that the Veteran was treated for shortening of the right leg in service.  Relevant medical evidence suggests that the Veteran's shortening of the right leg predated his entry into service, but no such diagnosis was noted at the Veteran's entry into service.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence both that the disability pre-existed service and was not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had a right leg disorder, to include shortening of the right leg, that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

The Board thus finds that further VA examination must be obtained in order to properly assess the Veteran's claim that he experiences a right leg disorder, to include shortening of the right leg, that is a result of, or was aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board will therefore remand to obtain a clear assessment of the Veteran's right leg disorder, to include shortening of the right leg, by a qualified VA medical professional, based on a thorough physical examination and review of his claims file and medical history.  In particular, in order for the agency of original jurisdiction (AOJ) to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether the Veteran's right leg disorder, to include shortening of the right leg, clearly and unmistakably existed prior to service, and if so whether any such disability was clearly and unmistakably not worsened beyond its natural progression during the Veteran's time on active duty.  

Regarding the Veteran's neck and low back claims, the Board notes that VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran underwent VA examination concerning the low back claim in May 2010, but no examination concerning his cervical spine was undertaken at that time.  Further, the VA examiner failed to consider the Veteran's contentions that he developed spinal disorders, both cervical and lumbar, from his experiences as a boxer in service or, alternately, from the incident in which he claims to have been hospitalized after being knocked into a goalpost while playing football on active duty.  In addition, the Veteran has contended that he was hospitalized in service following the football injury; however, records from that hospitalization have not yet been associated with the claims file.  Thus, the Board finds that additional VA examination and medical opinion are required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As there is insufficient competent medical evidence on file to make a decision on these issues, the Board must therefore remand to obtain an additional examination and medical nexus opinion regarding the etiology of the Veteran's claimed low back and cervical spine disorders.  See McLendon, 20 Vet. App. 79.  

In light of the above considerations, the Board concludes that another medical examination and opinion are needed to fully and fairly evaluate the Veteran's claims of service connection for a cervical spine disorder and a low back disorder.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination concerning his claimed cervical and lumbar spine disorders.  The examiner must review the Veteran's claims file, examine the Veteran, and opine as to whether any such diagnosed cervical or lumbar spine disorder is etiologically linked to the Veteran's time in service.  All opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records, as well as the contentions of the Veteran and his wife concerning his claimed in-service neck and back injuries.  Such opinion is needed to fully and fairly evaluate the claims of service connection for a cervical spine disorder and a low back disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

Regarding the Veteran's claim for entitlement non-service-connected pension benefits, the Board notes that the claim was denied in this case on the basis of excessive income.  The evidence in the claims file relating to the Veteran's monthly income and expenses is dated most recently in August 2012, at which time the Veteran submitted a Financial Status Report indicating that he was still working.  However, at his June 2013 hearing, the Veteran testified that he was no longer working and was relying solely on his and his spouse's SSA benefits.  Thus, a remand is necessary to obtain updated information concerning the Veteran's income and expense information, including his and his spouse's monthly SSA payments, so that a determination can made as to whether the income requirement for non-service-connected pension has been met at any time during the claim period.

Moreover, if any new evidence is received that reflects that the Veteran has met the income requirements for non-service-connected pension at any time during the claim period, he should be afforded a VA examination to determine the nature and severity of all current physical and psychiatric disabilities and to obtain medical opinions as to the effects of such disabilities on his employability and daily functioning.  See 38 U.S.C.A. § 5103A; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must request that the Veteran submit an updated Financial Status Report (FSR), detailing his current household income and expenses, including any income received by his spouse.  The Veteran must be asked to specifically identify all income sources, to include SSA benefits, and all medical expenses.

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  The AOJ must contact the NPRC, or any other appropriate repository, and request a copy of any inpatient/hospital records from the Veteran's treatment at the hospital at Fort Campbell, Kentucky, during 1966.  All such available records must be associated with the claims folder.  Efforts to locate these records should end only if the evidence, or information, does not exist or further efforts to obtain them would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.

4.  The Veteran must be scheduled for VA examinations and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).   The entire claims file, to include a complete copy of this remand, must be made available to the examiner(s) designated to examine the Veteran prior to completion of the examination report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Right leg-The examiner must review the Veteran's claims file and medical history, examine the Veteran, and opine as to whether there is clear and unmistakable evidence that shortening of the right leg or any other diagnosed right leg disorder existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that any such disorder did not undergo a worsening beyond the normal progression of the disease during military service.  The examiner must point to the evidence found to be clear and unmistakable and explain why.

If the Veteran's shortening of the right leg, or any other diagnosed right leg disorder, is not found to have pre-existed service, the reviewer must also address whether each such disorder is at least as likely as not directly related to his time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.

Spine-VA examination is necessary to determine the diagnosis and etiology of any current cervical or lumbar spine disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each cervical or lumbar spine disorder found to be present.  For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  In formulating the opinion, the examiner must specifically discuss the Veteran's contentions concerning his in-service boxing and football injuries.

The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer(s).  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

5.  After the receipt of any additional evidence pertaining to the Veteran's claim and if, and only if, there is any period since July 2009 that he meets the income requirements for non-service-connected pension, schedule the Veteran for a VA examination(s) in connection with his non-service-connected pension claim, including notice that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).

A copy of this remand should be made available to the designated examiner(s), who must review the claims file, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner(s) must provide findings that take into account all functional impairments due to all disabilities the Veteran experiences, both service-connected and not.  Findings must be specific enough to apply the rating criteria of 38 C.F.R. Part 4.  (Make arrangements to have any specialist examination conducted as necessary.)  The examiner(s) is requested to provide a definite opinion as to whether the Veteran's disabilities combine to render him unable to secure or follow substantially gainful employment.  The opinion must take into account the Veteran's employment history and educational and vocational attainment.  If the Veteran is found to be unemployable, the examiner must comment on whether it is reasonably certain that such level of disability will continue throughout his life.

If more than one examination is necessary, forward the examination reports to one examiner who has the appropriate expertise to provide the above-requested opinion with respect to the combined effects of all the Veteran's identified disabilities (i.e., both physical and mental disabilities).

6.  The adjudicator must ensure that the examiner's report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



